DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been cancelled. Claims 2 – 19 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 4 – 5, 10 – 11, 13 – 14, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (U.S. 7,772,479 B2).
♦As per claims 2, 11,
Kobayashi discloses a system, method for providing historical content data comprising: one or more information processing apparatuses containing circuitry (Fig. 1 – 2 of Kobayashi) configured to control:
“storing a plurality of content reproduced to a user” See Fig. 1, elements 20 of Kobayashi (Reproduction history storing section).
“generating a historical playlist that includes the plurality of content reproduced to the user” See col. 2 lines 43 – 50, col. 9 lines 41 – 58 of Kobayashi (“N set of contents” corresponds to the “history playlist”, and recommended playlist (M set) is generated based on historical reproduction, the N set).
“providing for display the historical playlist” Fig. 8, S7 of Kobayashi (Present recommended playlist, wherein the recommendation playlist includes the content reproduced to the user (the N set)).
“identifying a piece of content being reproduced to a user” See Col. 5 lines 8 – 25 (monitoring what is being played to extract the characteristics), col. 9 lines 59 – 65 of Kobayashi (if a round robin method is used …content is being played).
“automatically updating the historical playlist to include the piece of content being reproduced to the user” See col. 14 lines 59 – 65, col. 19 lines 35 – 41, col. 20 lines 15 - 18 of Kobayashi wherein “the higher the evaluation value of the noticeable playlist is, the higher the probability of the noticeable playlist is to be selected as a recommended playlist”, “only the ideal fluctuation candidate with the highest correlation with the frequency analysis result of the recommended playlist included in the new reproduction tracking data is selected as the update target…”.
♦As per claims 4 - 5, 13 – 14,
“wherein the historical playlist provided for display includes one or more candidate pieces that are to be reproduced to the user”, “ wherein the one or more candidate pieces relate to the piece of content being reproduced to the user” See col. 9 lines 59 – 65 of Kobayashi (if a round robin method is used …content is being played).
♦As per claims 10, 19,
“wherein the plurality of content within the historical playlist includes content from a plurality of playlists” See col. 14 lines 59 – 65, col. 19 lines 35 – 41, col. 20 lines 15 - 18 of Kobayashi wherein “the higher the evaluation value of the noticeable playlist is, the higher the probability of the noticeable playlist is to be selected as a recommended playlist”, “only the ideal fluctuation candidate with the highest correlation with the frequency analysis result of the recommended playlist included in the new reproduction tracking data is selected as the update target…”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 3, 6 – 9, 12, 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (U.S. 7,772,479 B2) in view of Rosenberg et al (U.S. 7,076,561 B1).
♦As per claims 3, 12, 
Kobayashi does not clearly disclose “wherein the circuitry is further configured to control identifying user input selecting a history playlist display mode, and wherein the historical playlist is provided for display based on identification of the user input”.
However, Rosenberg, in the same field of endeavor, discloses a method, system for personalized audio including the teaching of:
Playlists are generated and store in storage: See col. 7 lines 14 – 22 of Rosenberg.
Update playlist: See col. 10 lines 5 – 8 of Rosenberg [“whenever profile 219 is updated, a new playlist 218 and/or wanted list 215 corresponding to the selected audio channel is generated and stored in storage device 214”].
“wherein the circuitry is further configured to control identifying user input selecting a history playlist display mode, and wherein the historical playlist is provided for display based on identification of the user input” See col. 6 lines 16 – 23 of Rosenberg [“Preferably, consumer device 202 does not provide any of the features described below unless " authorized." In one embodiment, user 110 is authorized only if user 110 subscribes to a service provided by music broadcaster 102”].

♦As per claims 6, 15,
“wherein the circuitry is further configured to control adjusting a display range according to a number of pieces in the plurality of content reproduced to the user” See col. 20 lines 60 – 64 of Rosenberg [“user 110 can simply directly enter the desired percentages into the percentage display text boxes 1610 1612”].
♦As per claims 7, 16,
“wherein the circuitry is further configured to control identifying a user selection of a selected piece of content within the historical playlist” See col. 6 lines 16 – 23 of Rosenberg [“Preferably, consumer device 202 does not provide any of the features described below unless " authorized." In one embodiment, user 110 is authorized only if user 110 subscribes to a service provided by music broadcaster 102”].
♦As per claims 8, 17,
“wherein the circuitry is further configured to reproduce a plurality of additional content that relates to the selected piece of content” See col. 10 lines 5 – 8 of Rosenberg [“whenever profile 219 is updated, a new playlist 218 and/or wanted list 215 corresponding to the selected audio channel is generated and stored in storage device 214”].
♦As per claims 9, 18,
“wherein the circuitry is further configured to providing for display a related playlist based the user selection of the selected piece of content, wherein content within the related playlist relates to the selected piece of content” See col. 9 lines 59 – 65 of Kobayashi (if a round robin method is used …content is being played).

Response to Arguments
The terminal disclaimer filed on 12/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,380,178; 9,805,117; 8,538,914; and 8,244,665 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicant didn’t response/argue to the rejections of claims 2- 19 under 35 USC 102 and 35 USC 103. Therefore, the rejections of claims 2 – 19 are still remained in the Office Action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161